DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 15 August 2022. The changes and remarks disclosed therein have been considered.
No claims have been cancelled/added by Amendment. Therefore, claims 1-20 are pending in the application.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2020/0160910 A1) in view of Hu et al (US 2015/0009757 A1).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding Independent Claim 1, Hsu, for example in Figs. 1-25, discloses a memory device (see for example in Figs. 1C-F, 9-10 related in Figs. 2-8, 11-25) comprising: a cell wafer (e.g., 101; in Figs. 1C and 1E, 9-10 related in Figs. 2-8, 11-25) having a first pad on one surface thereof (e.g., from101a, lines connected to 106a; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25); and a peripheral wafer bonded to the one surface of the cell wafer (e.g., 103 and 106; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), and having a second pad coupled to the first pad (e.g., from 106, lines connected to 101a; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), wherein the cell wafer comprises: a memory cell array (e.g., memory array 101; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25); a first bit line and a second bit line coupled to the memory cell array (e.g., BL[0] to BL[k]; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25); and a bit line selection circuit (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25) including a first select transistor coupled between the first bit line (e.g., BL[0]; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25) and the first pad (e.g., from101a, lines connected to 106a; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), and configured to electrically couple the first bit line and the first pad in response to a first bit line select signal (e.g., provide signal at the gate SGD; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25) and a second select transistor (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25) coupled between the second bit line (e.g., BL[1]; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25) and the second pad (e.g., from101a, lines connected to 106a; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), and configured to electrically couple the second bit line and the first pad in response to a second bit line select signal (provide signal at the gate SGD; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), and wherein the peripheral wafer (e.g., 106 and 103; in Fig. 1F, 9-10 related in Figs. 2-8, 11-25) comprises: a page buffer low-voltage circuit (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]) including a first page buffer low-voltage unit (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]) corresponding to the first bit line (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]) and a second page buffer low-voltage unit corresponding to the second bit line (e.g., 103/200; in Figs. 1-2 related in Figs. 3-25); and a page buffer high-voltage circuit configured to couple one of the first page buffer low-voltage unit and the second page buffer low-voltage unit to the second pad (e.g., 103/200; in Figs. 1-2, 9-10 related in Figs. 3-8, 11-25).  
	However, Hsu is silent with regard to the second select transistor coupled between the second bit line and the first pad.
	In the same field of endeavor, Hu, for example in Figs. 1-17, discloses the second select transistor (e.g., select gates 119A1 and 119A1; in Figs. 2, 5-7, 9 related in Figs. 1, 3-4, 8, 10-17) coupled between the second bit line (e.g., bit lines 202-1 and 202-2; in Figs. 2, 5-7, 9 related in Figs. 1, 3-4, 8, 10-17) and the first pad (e.g., 202-A; in Figs. 2, 5-7, 9 related in Figs. 1, 3-4, 8, 10-17).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Hsu such as a NAND flash memory includes setting programming conditions on word lines to set up programming of multiple memory cells associated with multiple bit lines, and sequentially enabling bit line select gates to load data from a page buffer to the multiple bit lines of the memory (see for example in Figs. 1-25 of Hsu) by incorporating the teaching of Hu such as array arrangement including carrier source (see for example in Figs. 1-17 of Hu), for the purpose of controlling the applying a source side bias on the first supply line which provides a current path for the program operation, while the second supply line remains floating or is biased to reverse bias the diode (Hu, see paragraph [0009]).
Regarding claim 3, the above Hsu/Hu, the combination disclose wherein the first select transistor and the second select transistor share a first junction region (e.g., junction 202-A; in Fig. 2, 4-11 related in Figs. 1, 3, 12-17 of Hu and see also in Figs. 1-25 of Hsu), and wherein the first pad is coupled to the first junction region through a contact (see for example in Figs. 2, 4-11 related in Figs. 1, 3, 12-17 of Hu and see also in Figs. 1-25 of Hsu, as discussed above).  
Regarding claim 6, the above Hsu/Hu, the combination disclose wherein the memory cell array comprises: a plurality of electrode layers and a plurality of interlayer dielectric layers alternately stacked on a substrate (see for example in Figs. 1-17 of Hu and see also in Figs. 1-25 of Hsu, as discussed above); and a plurality of vertical channels that pass through the plurality of electrode layers and the plurality of interlayer dielectric layers and that are coupled to the first bit line and the second bit line (see for example in Figs. 1-17 of Hu and see also in Figs. 1-25 of Hsu, as discussed above).  
Regarding Independent Claim 7, Hsu, for example in Figs. 1-25, discloses a memory device (see for example in Figs. 1C-F, 9-10 related in Figs. 2-8, 11-25) comprising: a cell wafer (e.g., 101; in Figs. 1C and 1E, 9-10 related in Figs. 2-8, 11-25) having a plurality of first pads on one surface thereof (e.g., from101a, lines connected to 106a; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), and a peripheral wafer bonded to the one surface of the cell wafer (e.g., 103 and 106; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), and having a plurality of second pads that are coupled to the plurality of first pads (e.g., from 106, lines connected to 101a; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), wherein the cell wafer comprises: a memory cell array (e.g., memory array 101; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25); a plurality of bit lines (e.g., BL[0] to BL[k]; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25), coupled to the memory cell array (e.g., BL[0] to BL[k]; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25), that includes a plurality of first bit lines and a plurality of second bit lines (e.g., BL[0] to BL[k]; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25); and a bit line selection circuit (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25) comprising a plurality of select transistors (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25), wherein the plurality of select transistors comprises: a plurality of first select transistors coupled between the plurality of first bit lines (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25) and the plurality of first pads (e.g., from101a, lines connected to 106a; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), and configured to electrically couple the plurality of first bit lines and the plurality of first pads in response to a first bit line select signal (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25); and a plurality of second select transistors coupled between the plurality of second bit lines (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25) and the plurality of second pads (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25), and configured to electrically couple the plurality of second bit lines and the plurality of first pads in response to a second bit line select signal (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25), and wherein the peripheral wafer comprises: a page buffer low-voltage circuit (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]) including a plurality of first page buffer low-voltage units corresponding to the plurality of first bit lines (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]) and a plurality of second page buffer low-voltage units corresponding to the plurality of second bit lines (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]); and a page buffer high-voltage circuit configured to couple the plurality of first page buffer low-voltage units or the plurality of second page buffer low-voltage units to the plurality of second pads (.g., 103/200; in Figs. 1-2, 9-10 related in Figs. 3-8, 11-25).  
However, Hsu is silent with regard to the second select transistor coupled between the second bit line and the first pad.
	In the same field of endeavor, Hu, for example in Figs. 1-17, discloses the second select transistor (e.g., select gates 119A1 and 119A1; in Figs. 2, 5-7, 9 related in Figs. 1, 3-4, 8, 10-17) coupled between the second bit line (e.g., bit lines 202-1 and 202-2; in Figs. 2, 5-7, 9 related in Figs. 1, 3-4, 8, 10-17) and the first pad (e.g., 202-A; in Figs. 2, 5-7, 9 related in Figs. 1, 3-4, 8, 10-17).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Hsu such as a NAND flash memory includes setting programming conditions on word lines to set up programming of multiple memory cells associated with multiple bit lines, and sequentially enabling bit line select gates to load data from a page buffer to the multiple bit lines of the memory (see for example in Figs. 1-25 of Hsu) by incorporating the teaching of Hu such as array arrangement including carrier source (see for example in Figs. 1-17 of Hu), for the purpose of controlling the applying a source side bias on the first supply line which provides a current path for the program operation, while the second supply line remains floating or is biased to reverse bias the diode (Hu, see paragraph [0009]).
Regarding claim 8, the above Hsu/Hu, the combination disclose wherein the plurality of first bit lines and the plurality of second bit lines are alternately disposed with each other (e.g., BLe and BLo; in Figs. 1-25 of Hsu and see also in Figs. 1-17 of Kim, as discussed above).  
Regarding Independent Claim 18, Hsu, for example in Figs. 1-25, discloses a memory device (see for example in Figs. 1C-F, 9-10 related in Figs. 2-8, 11-25) comprising: a memory cell array (e.g., memory array 101; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25); and a page buffer circuit (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]) coupled to the memory cell array through a first bit line and a second bit line (e.g., BL[0] to BL[k]; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25), wherein the page buffer circuit comprises: a bit line selection circuit (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25) provided in a cell wafer that includes the memory cell array (e.g., 101; in Figs. 1C and 1E, 9-10 related in Figs. 2-8, 11-25) and that has a first pad on one surface thereof (e.g., from101a, lines connected to 106a; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), and that includes  a first select transistor coupled between the first bit line and the first pad (e.g., SGD which is connected to memory cell; in Figs. 1-4, 6, 9-11 related in Figs. 5, 12-25), and configured to electrically couple the first bit line and the first pad in response to a first bit line select signal (e.g., provide signal at the gate SGD; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), and a second select transistor coupled between the second bit line and the first pad, and configured to electrically couple the second bit line and the second pad in response to a second bit line select signal (e.g., provide signal at the gate SGD; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25); a page buffer low-voltage circuit (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]), provided in a peripheral wafer (e.g., 103 and 106; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25) that is bonded to the one surface of the cell wafer and has on one surface thereof bonded to the cell wafer a second pad coupled to the first pad (e.g., from101a, lines connected to 106a; in Figs. 1F, 9-10 related in Figs. 2-8, 11-25), that includes a first page buffer low-voltage unit corresponding to the first bit line and a second page buffer low-voltage unit corresponding to the second bit line (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]); and a page buffer high-voltage circuit provided in the peripheral wafer (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]), and configured to couple one of the first page buffer low-voltage unit and the second page buffer low-voltage unit to the second pad (e.g., 106/210; in Figs. 1-2 related in Figs. 3-25; see paragraph [0068]).  
However, Hsu is silent with regard to the second select transistor coupled between the second bit line and the first pad.
	In the same field of endeavor, Hu, for example in Figs. 1-17, discloses the second select transistor (e.g., select gates 119A1 and 119A1; in Figs. 2, 5-7, 9 related in Figs. 1, 3-4, 8, 10-17) coupled between the second bit line (e.g., bit lines 202-1 and 202-2; in Figs. 2, 5-7, 9 related in Figs. 1, 3-4, 8, 10-17) and the first pad (e.g., 202-A; in Figs. 2, 5-7, 9 related in Figs. 1, 3-4, 8, 10-17).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Hsu such as a NAND flash memory includes setting programming conditions on word lines to set up programming of multiple memory cells associated with multiple bit lines, and sequentially enabling bit line select gates to load data from a page buffer to the multiple bit lines of the memory (see for example in Figs. 1-25 of Hsu) by incorporating the teaching of Hu such as array arrangement including carrier source (see for example in Figs. 1-17 of Hu), for the purpose of controlling the applying a source side bias on the first supply line which provides a current path for the program operation, while the second supply line remains floating or is biased to reverse bias the diode (Hu, see paragraph [0009]).
Claims 2, 4-5, 9-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2020/0160910 A1) in view of Hu et al (US 2015/0009757 A1), and further in view of Kim (US 8,879,351 B2)
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 2, the above Hsu/Hu, the combination disclose the claimed invention as discussed above. However, the above Hsu/Hu are silent with regard a number of second pads is half of number of first and second bit lines.  
	In the same field of endeavor, Kim, for example in Figs. 1-17, discloses a number of second pads is half of number of first and second bit lines (e.g., logic layer 212 have a connection to two bit line BL1_e and BL_o; in Figs. 7A and 7B).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Hsu such as a NAND flash memory includes setting programming conditions on word lines to set up programming of multiple memory cells associated with multiple bit lines, and sequentially enabling bit line select gates to load data from a page buffer to the multiple bit lines of the memory (see for example in Figs. 1-25 of Hsu) and the teaching of Hu such as array arrangement including carrier source (see for example in Figs. 1-17 of Hu) by incorporating the teaching of Kim such as non-volatile memory bank and page buffer thereof (see for example in Figs. 1-17 of Kim). In order to reduce the number output data lines to correspond the number input data lines.
	Regarding claim 4, the above Hsu/Hu/Kim, the combination disclose wherein a number of first pads is half of a number of first and second bit lines, wherein a number of second pads is half of the number of first and second bit lines (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see also in Figs. 1-17 of Kim, as discussed above), wherein the page buffer high-voltage circuit comprises: a first sensing transistor coupled between the second pad and the first page buffer low-voltage unit, and configured to electrically couple the second pad and the first page buffer low- voltage unit in response to a first bit line sensing signal (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see also in Figs. 1-17 of Kim, as discussed above); and a second sensing transistor coupled between the second pad and the second page buffer low-voltage unit, and configured to electrically couple the second pad and the second page buffer low-voltage unit in response to a second bit line sensing signal (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see also in Figs. 1-17 of Kim, as discussed above), wherein the first bit line sensing signal and the second bit line sensing signal are activated at different times (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see also in Figs. 1-17 of Kim, as discussed above).  
Regarding claim 5, the above Hsu/Hu/Kim, the combination disclose wherein the first sensing transistor and the second sensing transistor share a second junction region, and wherein the second pad is coupled to the second junction region through a contact (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
	Regarding claim 9, the above Hsu/Hu/Kim, the combination disclose wherein a number of first pads in the plurality of first pads is half of a number of bit lines in the plurality of bit lines (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), wherein a number of second pads in the plurality of second pads is half of the number of bit lines in the plurality of bit lines (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above),  wherein the first bit line select signal and the second bit line select signal are activated at different times (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
Regarding claim 10, the above Hsu/Hu/Kim, the combination disclose wherein a first select transistor and a second select transistor are coupled in common to each of the plurality of first pads and share a junction region (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), and wherein each of the plurality of first pads is coupled to the junction region through a contact (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
Regarding claim 11, the above Hsu/Hu/Kim, the combination disclose wherein the plurality of first select transistors and the plurality of second select transistors are disposed in different rows (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
Regarding claim 12, the above Hsu/Hu/Kim, the combination disclose wherein a pitch of the plurality of first select transistors in a row direction is larger than a pitch of the bit lines in the row direction (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
Regarding claim 13, the above Hsu/Hu/Kim, the combination disclose wherein each of the plurality of select transistors is coupled to a corresponding bit line through a bit line contact (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), and wherein bit line contacts are offset from each other in the row direction and in a column direction (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
	Regarding claim 14, the above Hsu/Hu/Kim, the combination disclose wherein a number of first pads in the plurality of first pads is half of a number of bit lines in the plurality of bit lines, wherein a number of second pads in the plurality of second pads is half of the number of bit lines in the plurality of bit lines (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), wherein the page buffer high-voltage circuit comprises a plurality of sensing transistors, wherein the plurality of sensing transistors comprises: a plurality of first sensing transistors coupled between the plurality of first page buffer low-voltage units and the plurality of second pads (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), and configured to electrically couple the plurality of first page buffer low-voltage units and the plurality of second pads in response to a first bit line sensing signal (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above); and a plurality of second sensing transistors coupled between the plurality of second page buffer low-voltage units and the plurality of second pads (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), and configured to electrically couple the plurality of second page buffer low-voltage units and the plurality of second pads in response to a second bit line sensing signal (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), and wherein the first bit line sensing signal and the second bit line sensing signal are activated at different times (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
Regarding claim 15, the above Hsu/Hu/Kim, the combination disclose wherein a first sensing transistor and a second sensing transistor, which are coupled in common to each of the plurality of second pads (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), share a junction region, and wherein each of the plurality of second pads is coupled to the junction region through a contact (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
Regarding claim 16, the above Hsu/Hu/Kim, the combination disclose wherein the plurality of first sensing transistors and the plurality of second sensing transistors are disposed in different rows (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
Regarding claim 17, the above Hsu/Hu/Kim, the combination disclose wherein the memory cell array comprises: a plurality of electrode layers and a plurality of interlayer dielectric layers alternately stacked on a substrate (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above); and a plurality of vertical channels passing through the plurality of electrode layers and the plurality of interlayer dielectric layers, and coupled to the bit lines (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
Regarding claim 19, the above Hsu/Hu/Kim, the combination disclose wherein a number of first pads is half of a number of first and second bit lines (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), wherein a number of second pads is half of the number of first and second bit lines, and wherein the first bit line select signal and the second bit line select signal are activated at different times (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).  
Regarding claim 20, the above Hsu/Hu/Kim, the combination disclose wherein a number of first pads is half of a number of first and second bit lines, wherein a number of second pads is half of the number of first and second bit lines (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), wherein the page buffer high-voltage circuit comprises: a first sensing transistor coupled between the second pad and the first page buffer low-voltage unit (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), and configured to electrically couple the second pad and the first page buffer low- voltage unit in response to a first bit line sensing signal (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above); and a second sensing transistor coupled between the second pad and the second page buffer low-voltage unit (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), and configured to electrically couple the second pad and the second page buffer low-voltage unit in response to a second bit line sensing signal (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above), wherein the first bit line sensing signal and the second bit line sensing signal are activated at different times (see for example in Figs. 1-25 of Hsu with Figs. 7A-B related in Figs. 1-6, 8-17 of Hu and see common contact in logic layer 212; in Figs. 7A and 7B related in Figs. 1-6, 8-14 of Kim, as discussed above).   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825